Citation Nr: 0919514	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  03-10 560	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to service connection for central nervous 
system lymphoma, claimed as due to herbicide exposure (Agent 
Orange), as an accrued benefit.

3.  Entitlement to waiver of recovery of an overpayment of 
death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to 
November 1968.  He died in March 2002.  The appellant is his 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied her claim for service 
connection for the cause of the Veteran's death.  The 
statement of the case (SOC) subsequently issued in 
March 2003, in response to her notice of disagreement (NOD) 
with that decision, also denied her claim for accrued 
benefits based on a claim the Veteran had filed prior to his 
death for service connection for central nervous system 
lymphoma, which he alleged was the result of exposure to 
herbicides (Agent Orange) in Vietnam.  This appeal also stems 
from a November 2003 decision of the Committee on Waivers and 
Compromises at the RO in Milwaukee, Wisconsin, denying her 
request for waiver of recovery of an overpayment of VA death 
pension benefits in the amount of $6,993.

As support for her claims, the appellant and her daughter 
testified at a videoconference hearing in July 2008 before 
the undersigned Veterans Law Judge of the Board.  


FINDINGS OF FACT

1.  The Veteran died in March 2002; his death certificate 
lists lymphoma as the immediate cause of his death and the 
manner of death as natural cause.  

2.  At the time of his death, the Veteran had established 
service connection for residuals of a fracture of his left 
thumb, with partial ostectomy, small bone fragment from 
radial side of metacarpal; and he had a pending claim for 
service connection for central nervous system (CNS) lymphoma, 
which he was alleging was due to exposure to Agent Orange in 
Vietnam.

3.  The appellant - his surviving spouse, filed a claim for 
accrued benefits in April 2002, approximately one month after 
he died.

4.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era or elsewhere in an area outside of 
Vietnam where exposure to Agent Orange may be presumed.

5.  The evidence of record does not indicate the Veteran's 
ultimately fatal lymphoma either originated during his 
military service or initially manifested to a compensable 
degree within one year following his separation from service; 
there also is no competent medical evidence of record 
suggesting his terminal lymphoma was otherwise related to his 
military service.

6.  A service-connected disability was neither the principal 
nor a contributory cause of the Veteran's death.



7.  The appellant received an overpayment of VA death pension 
benefits in the amount of $6,993.00 over the period of time 
between her receipt of life insurance proceeds and VA's 
determination that the receipt of these funds rendered her 
ineligible for death pension benefits.

8.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the appellant; but 
recovery of this overpayment would not be against equity and 
good conscience.


CONCLUSIONS OF LAW

1.  The Veteran's lymphoma was not incurred in or aggravated 
by his military service and may not be presumed to have been 
incurred in service, including from Agent Orange exposure, 
for purposes of accrued benefits.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the Veteran's 
death.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2007); 38 C.F.R. §§ 3.1(k). 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2008).

3.  The appellant is not entitled to waiver of recovery of 
the overpayment of VA death pension benefits.  38 U.S.C.A. § 
3562 (West Supp. 2005); 38 C.F.R. §§ 1.962, 1.963, 1.965, 
3.667, 3.707, 21.3023 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

A preliminary point worth mentioning is that the duty-notify-
and-assist provisions of the Veterans Claims Assistance Act 
(VCAA) and its implementing regulations do not apply to 
claims for waiver of recovery of an overpayment of VA 
benefits.  See Reyes v. Nicholson, 21 Vet. App. 370 (2007) 
(the notice provisions of 38 U.S.C. § 5103(a) do not apply to 
chapter 53 proceedings (special provisions for the waiver of 
recovery of overpayments), citing Barger v. Principi, 16 Vet. 
App. 132 (2002)).; and see 38 U.S.C.A. § 5302 (West 2002 & 
Supp. 2007). 

And as for the remaining claims at issue for cause of death 
and accrued benefits, to which the VCAA does apply, review of 
the claims file reveals compliance with the requirements of 
38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in May 2002 and March 2006, the RO advised the appellant of 
the evidence needed to substantiate her claims and explained 
what evidence VA was obligated to obtain or to assist her in 
obtaining and what information or evidence she was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Consider, 
as well, that the RO issued that May 2002 VCAA notice letter 
prior to initially adjudicating her claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

It equally deserves mentioning that the March 2006 letter 
also informed the appellant that a downstream disability 
rating and effective date will be assigned if her underlying 
claims for service connection are eventually granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Moreover, although the RO did not provide that additional 
VCAA notice before initially adjudicating her claims, rather, 
not until after, this timing defect in the provision of the 
notice may be "cured" by readjudicating the claim after 
providing the notice - including in a SOC or supplemental 
SOC (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, though, there has been no 
reason to readjudicate the claim since providing that 
additional VCAA notice because there is no additional 
evidence since that notice that might change the outcome of 
the prior adjudication (in the most recent February 2006 
SSOC).  That is to say, the absence of another SSOC after the 
March 2006 notice is not prejudicial because the result of 
such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  See Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).

That said, the appellant admittedly has not received notice 
in compliance with the U.S. Court of Appeals for Veterans 
Claims' (Court's) decision in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007), which held that for dependency and 
indemnity compensation (DIC) benefits - including claims for 
cause of death, VCAA notice must include:  (1) a statement of 
the conditions, if any, for which a Veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate the DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate the DIC claim based on a condition not yet 
service-connected.

Since the RO has not provided this Hupp notice - either 
prior to or since initially adjudicating the claim for cause 
of death, there needs to be some explanation as to why this, 
too, is nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.  Else, the Board would be required to 
remand this claim to provide this additional notice.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

The U.S. Supreme Court has just recently issued a decision in 
the Sanders' appeal overturning the lower Federal Circuit 
Court's decision by holding that it is the claimant's 
responsibility, not VA's, to show why a notice error is 
prejudicial.  See Shinseki v. Sanders, No. 07-1209 (April 21, 
2009).  In the preceding Sanders and Simmons decisions, the 
Federal Circuit Court had instead placed this onus on VA and 
had indicated that VA could rebut this presumption of 
prejudicial error in the provision of VCAA notice, concerning 
any element of a claim, by showing:  (1) the defect was cured 
by actual knowledge on the part of the claimant, see Vazquez-
Flores v. Peake, 22 Vet. App. 37, 48 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  
Additionally, consideration was given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error 
non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

Here, not providing Hupp notice is ultimately harmless error 
because, in this decision, the Board is denying the 
underlying claim for service connection for cause of death, 
so any resultant issues such as the downstream disability 
rating and effective date elements of the claim are 
ultimately moot.  38 C.F.R. § 20.1102.  See, too, Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board had erred by relying on various post-decisional 
documents for concluding that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, but determining 
nonetheless that the evidence established the Veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, so found the error was 
harmless).  The appellant also has been represented 
throughout her appeal by an accredited veteran's service 
organization, The American Legion, which is presumably is 
aware of the requirements for establishing that her cause of 
death claim has merit.  Indeed, the appellant, 
her representative, and her daughter made arguments during 
the videoconference hearing in July 2008, and in the several 
written statements they have submitted at other times during 
the course of this appeal, as to why the Veteran's death is 
service connected, i.e., attributable to a condition related 
to his military service.  In this regard, they maintained 
that his terminal CNS lymphoma is traceable back to his 
military service - and, in particular, to his purported 
exposure to Agent Orange in Vietnam or at least in his 
capacity as servicing aircraft that had flown missions 
to Vietnam.  Because the Veteran had filed a claim for 
service connection prior to his death, alleging that his CNS 
lymphoma was attributable to his military service in this 
specific regard, it necessarily follows that his widow-
appellant, representative, and daughter - in also 
attributing this terminal condition to his military service, 
realize it is not yet service connected.  Indeed, if it was, 
there would be no reason for them to have also filed the 
claim for accrued benefits, which, by definition, 
is a derivative of a claim the Veteran had asserted during 
his lifetime that, as of the time of his death, remains 
pending.

Moreover, the appellant, representative, and daughter are not 
alleging that an already service-connected disability 
(namely, the left thumb fracture residuals) either caused or 
contributed substantially or materially to the Veteran's 
death, and this is not otherwise indicated by the record.  So 
the fact that he was service connected for this left thumb 
disability is ultimately irrelevant; instead, the cause-of-
death claim and the claim for accrued benefits are entirely 
predicated on the notion that his terminal CNS lymphoma 
should have been or should be service connected.  So sending 
an additional letter, on remand, to apprise the appellant of 
something she is already aware of serves no useful purpose.  
And the Court has indicated these types of remands are to be 
avoided whenever possible because such a remand would result 
in unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the appellant.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Additionally, a claim for accrued benefits, by its very 
nature, is a claim for past-due and unpaid benefits, so it 
must be adjudicated on the basis of the evidence of record at 
the relevant time in question - the date of the Veteran's 
death.  And because, on the basis of this evidence limited to 
this time frame, no reasonable possibility exists that 
further notice or assistance would aid in substantiating this 
claim, any deficiencies of notice or assistance are moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the duty to notify and 
assist is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).

VA has also fulfilled its duty to assist the appellant by 
obtaining all relevant evidence in support of her claims. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained the 
Veteran's service personnel records, service treatment 
records (STRs), and VA treatment records.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

A medical examination in this case is not possible because 
the Veteran is deceased.  And the Board also need not obtain 
a medical nexus opinion, either, because there is no 
suggestion in the evidence of record - that is, other than 
the appellant's unsubstantiated lay allegation (and those of 
her representative and daughter) that the Veteran's death was 
in any way related to a condition attributable to his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  VA is not obligated to obtain a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of lay statements.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004).

II.  Cause of Death

The law provides DIC for a spouse of a Veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  
A principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  See 38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, rather it must be shown 
that there was a causal connection.  Id.

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

To establish her entitlement to cause-of-death benefits, the 
appellant must somehow link the Veteran's death to his 
military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

According to his certificate of death, the Veteran died from 
lymphoma.  The manner of death was natural cause.

At the time of his death in March 2002, the Veteran was 
service connected for one disability - residuals of a 
fracture of his left thumb, with partial ostectomy, small 
bone fragment from radial side of metacarpal.  He also had a 
pending claim, however, for service connection for the 
lymphoma, which he was alleging was due to Agent Orange 
exposure.

Neither the appellant nor the record suggests the Veteran's 
death was in any way attributable to his left thumb fracture 
or the associated residuals, for which, as mentioned, he was 
service connected upon his death.  Hence, the Board finds 
that his death was not caused by or contributed substantially 
or materially to by this service-connected disability.  See 
38 C.F.R. § 3.312(a).

Instead, the appellant is asserting that the Veteran's 
terminal lymphoma was attributable to his military service - 
particularly his purported exposure to Agent Orange in 
Vietnam.  See 38 U.S.C.A. § 1310.  Hence, in order for the 
appellant to establish her claim, the evidence must show this 
claimed cause-and-effect linkage between his military service 
and ultimately fatal CNS lymphoma.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a), 3.312(a).

Service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Malignant, cancerous tumors, including lymphoma, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a 
specific disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam during the Vietnam 
era, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  The following diseases are associated with 
herbicide exposure for purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
Vietnam era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975.  38 C.F.R. § 3.2(f).

Towards establishing the required link between the Veteran's 
military service and his lymphoma, the record contains a 
typed March 2002 statement indicating that, while stationed 
in Japan, the Veteran was called to fly into Vietnam on a C-
141 on a mission involving the collection of dead soldiers 
and transporting them to Guam, and that while in Vietnam on 
this mission he was exposed to Agent Orange - to which 
exposure the appellant attributes his fatal lymphoma.  The 
Board sees that this statement bears a signature of a mark of 
X, but that it is witnessed by two witnesses bearing the same 
surname as the Veteran and another witness whose signature 
bears the rank of an air force non-commissioned officer.  But 
this statement is not notarized or otherwise officially 
authenticated.  The appellant reiterated this assertion 
during her July 2008 videoconference hearing. 

The Veteran's service personnel records document that he 
served in Japan, and that his air force specialty number was 
fuel specialist - which is associated with such activities 
involving the preparation of freight and refueling, to 
include cargo aircraft such as the C-141.  So the record 
confirms his and his widow-appellant's assertions as to his 
service in Japan and supports the general proposition that 
his duties involved cargo and freight.

But as to his assertion that he entered and set foot upon the 
land in Vietnam, the Veteran's service personnel records 
provide no indication of his having been stationed, sent on 
TDY, or otherwise called to serve in Vietnam.  The Board also 
sees he was not awarded the Vietnam Service Medal (VSM) or 
any other medal or award as indicative of service in Vietnam.  
The VSM, incidentally, was awarded to all members of the 
Armed Forces of the United States serving in Vietnam and 
contiguous waters or airspace above, as well as to those who 
served in Thailand, Laos or Cambodia in direct support of 
operations in Vietnam.  See Manual of Military Decorations 
and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 
1990).  See, too, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525) (upholding as reasonable VA's interpretation of 
38 C.F.R. § 3.307(a)(6)(iii) as requiring service on land 
in Vietnam, i.e., in country, or on the inland waterways, to 
qualify for the presumption of exposure to Agent Orange).

Furthermore, the Board sees the RO attempted to verify the 
Veteran's alleged service in Vietnam by contacting the 
National Personnel Records Center (NPRC), a military records 
repository, and the response was negative.  The NPRC 
indicated that none of the records concerning his service 
suggested his duties and responsibilities ever involved 
visitation to Vietnam.  Additionally, the Board sees that the 
Veteran, himself, expressly indicated on his February 2002 
Application for VA Compensation and/or Pension Benefits (VA 
Form 21-526) for lymphoma that he did not serve in Vietnam.  
So even he readily acknowledged this as fact.  He signed this 
form with his full signature, as opposed to a simple mark of 
X.  In the remarks section on this form, however, the 
following was typed:  "Verification letter that Veteran was 
in Vietnam is forth coming."  And as to this discrepancy, 
the appellant indicated in her July 2008 hearing testimony 
that the Veteran had been having periods of mental 
instability, suggesting he had misunderstood the form or was 
otherwise confused when completing it.

The Veteran's VA treatment records show he had a history of 
altered mental state.  The fact remains, however, that his VA 
Form 21-526 was completed in full in February 2002 and 
included his signature attesting to the veracity of the 
information provided in that claim application.  The 
subsequent March 2002 typed statement bearing an X in place 
of his signature purports to provide details concerning his 
service from October 1965 to November 1968 - including what 
type of aircraft upon which he supposedly flew into Vietnam.  
And yet, he was in such a debilitated state as to have been 
unable to sign his name - other than by marking an X.



The Board finds that presumptive service connection as due to 
Agent Orange exposure is not warranted for the Veteran's 
lymphoma.  That is, although this disease is among those 
listed in 38 C.F.R. § 3.309(e) as entitling him to 
presumptive service connection, the evidence of record simply 
does not establish that he ever set foot in Vietnam while in 
the military, nor does the record otherwise suggest that he 
served in any other area or during a time when Agent Orange 
was sprayed elsewhere, such as to be entitled to presumptive 
service connection.

In addition, as mentioned, service connection may be presumed 
for lymphoma, if the disorder first manifested to a 
compensable degree of at least 10-percent disabling within 
one year following the Veteran's separation from service.  In 
this case, however, neither the Veteran, the appellant, nor 
the record suggests that he meets this requirement for this 
presumption.  That is, his February 2002 claim application, 
VA Form 21-526, indicates his lymphoma initially developed in 
January 2002 - so over 33 years after his discharge from 
military service; and his VA treatment records indicate that 
month and year of inception as well, as does the appellant's 
July 2008 videoconference hearing testimony.  Hence, the 
Veteran is not entitled to a presumption of service 
connection with respect to his lymphoma on this basis, 
either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Even if, as here, a Veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine if service connection can be 
established on a direct incurrence basis.  Combee v. Brown, 
34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude 
a Veteran from establishing service connection with proof of 
actual direct causation).  


In fact, the Court has specifically held that the provisions 
set forth in Combee, which instead concerned exposure to 
radiation, are nonetheless applicable in cases, as here, 
involving claimed exposure to Agent Orange.  McCartt v. West, 
12 Vet. App. 164, 167 (1999).

As already indicated, the Veteran's March 2002 statement 
asserts that he was sent to Vietnam on an assignment to 
retrieve and transport dead bodies; and this is the only way 
by which it is suggested that he was exposed to Agent Orange.  
Neither he, the appellant, nor the record suggests any other 
means of Agent Orange exposure.  And so, as the Board has 
found that there is no objective evidence verifying his 
setting foot in Vietnam or any other in-service incident of 
exposure to Agent Orange (or any other herbicide), the Board 
finds that the record does not support the finding that he 
was, in fact, exposed to Agent Orange (or any other 
herbicide) while in service - including in the specific 
capacity alleged.

Furthermore, the Board notes that the medical evidence of 
record, although it documents the Veteran's condition, does 
not provide any competent etiological opinion as might 
suggest that his lymphoma is attributable to his military 
service, including from Agent Orange exposure.  During the 
July 2005 hearing with the local Decision Review Officer, the 
appellant asserted that VA doctors had personally told her 
that the Veteran's lymphoma was due to chemical exposure, 
and that she believed the only chemical exposure in his 
history was in Vietnam.  The Veteran's VA treatment records, 
however, do not contain any independent corroboration of this 
purported statement.  And the Court has held that the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
And so, the only evidence in support of this claim is the 
Veteran's and appellant's unsubstantiated statements.  


However, as laymen, neither he nor she is competent to opine 
as to the etiology of the lymphoma - and especially in terms 
of whether it is attributable to exposure to Agent Orange in 
Vietnam.  Instead, there must be supporting medical evidence; 
and, as mentioned, there simply is none; their 
unsubstantiated lay allegations are insufficient to prove 
this claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  

Therefore, the Board finds that the evidence of record does 
not establish that service connection for the Veteran's 
lymphoma was warranted or that a service-connected disability 
caused or contributed substantially or materially to his 
death, or was in any way etiologically linked to his active 
military service or to any service-connected disability.  And 
because the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of his death, the benefit-of-the-doubt doctrine 
does not apply and the claim must be denied.  38 U.S.C. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III.  Accrued Benefits

Before his death in March 2002, the Veteran had filed a claim 
for service connection for lymphoma in February 2002.  In 
April 2002, shortly after his death, the appellant filed a 
claim for accrued benefits.

Benefits to which a beneficiary was entitled at his death, 
based on evidence on file at the date of death or under 
existing ratings or decisions, i.e., accrued benefits, 
will be paid to survivors as provided by law.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In order for a claimant to be entitled to accrued benefits, 
the Veteran must have had a claim pending at the time of his 
death or else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).

The Federal Circuit Court specified that a claim must have 
been filed on or behalf of the Veteran prior to his death in 
the specific form prescribed by the Secretary in accordance 
with 38 U.S.C.A. § 5101(a) (West 2005).  Jones, 136 F.3d at 
1299. Further, a "claim for VA benefits pending on the date 
of death" means a claim filed with VA that had not been 
finally adjudicated by VA on or before the date of death. 38 
C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.

While the Veteran did have a pending claim at the time of his 
death and the appellant filed her claim for accrued benefits 
within one year of his death, for the reasons and bases 
discussed above, there are no grounds to grant his claim for 
service connection because the evidence of record does not 
establish that his lymphoma was in any way related to his 
military service, particularly as the evidence does not 
establish that he was exposed to Agent Orange in Vietnam.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

As a layman, the Veteran did not have the necessary medical 
training and/or expertise to etiologically link his 
ultimately fatal lymphoma to his military service, and, 
again, especially to exposure to Agent Orange in Vietnam.  
The same is true of his appellant-widow's written and oral 
pleadings; she, too, does not have this competence to give a 
probative opinion on this determinative issue of causation.
Instead, she and the Veteran are only competent, for example, 
to testify concerning symptoms they personally observed or 
had occasion to experience.  And even if these symptoms were 
associated with the lymphoma, they are not competent to, 
in turn, attribute the lymphoma to exposure to Agent Orange 
coincident with his military service.  There again must be 
competent medical evidence supporting this proposition, and 
there simply is none.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Therefore, as the Veteran's claim for service connection is 
denied, there are no benefits accrued to the appellant as his 
surviving spouse.

IV.  Waiver of Overpayment of Pension Benefits

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) the fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship (whether 
collection would deprive the debtor of basic necessities), 
(4) defeat of the purpose for which the benefits were 
intended, (5) the unjust enrichment of the appellant, and (6) 
whether the appellant changed positions to his or her 
detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  

Before adjudicating a waiver application, the lawfulness of a 
debt must first be decided; that is to say, there must be 
some initial consideration of whether the debt is valid.  
Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  

The facts pertaining to this issue are not in dispute and may 
be summarized.  In May 2002, the RO awarded the appellant VA 
death pension benefits in the amount of $533.00 a month and 
increased her monthly payments to $541.00 in December 2002.  
The RO based the amount of her monthly payment on information 
she had provided when filing her claim, including her income 
and net worth.

In June 2002, subsequent to the filing of her claim and 
awarding of these benefits, the appellant received life 
insurance proceeds totaling $300,000.000, and she notified VA 
of her receipt of these proceeds in February 2003.  In August 
2003, VA determined that, effective July 2002, she was 
ineligible for pension benefits based upon this change in her 
financial situation (she now had excessive income).  
Consequently, there was an overpayment of benefits between 
July 2002 and that August 2003 notification, totaling 
$6,993.00.  As she clarified during her July 2008 
videoconference hearing, the appellant has since repaid this 
debt in full.  


She indicated the RO recouped about $300 monthly until 
satisfaction of the debt, which, when including the amount of 
accrued interest, totaled about $9,000.

Neither the appellant nor the record suggests the debt is 
invalid.  Hence, the Board finds that the appellant received 
an overpayment of death pension benefits in the amount of 
$6,993.00 (excluding the accrued interest) over the period of 
time between her receipt of life insurance proceeds and VA's 
determination that the receipt of these funds rendered her 
ineligible for death pension benefits because of her 
excessive income.  Thus, the debt in question is valid.  
VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran 
challenges the validity of the debt and seeks waiver of the 
debt, the RO must first fully review the debt's validity and, 
if the office believes the debt to be valid, prepare a 
written decision fully justifying the validity of the debt 
before referring the waiver request to the Committee on 
Waivers and Compromises).  A debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.  38 
C.F.R. § 1.911(c)(1) (2008).  Resolution of the creation 
issue should precede consideration of the waiver issue.

Having established the validity of the debt in question, the 
next issue for consideration is whether there is any 
indication of fraud, misrepresentation, or bad faith on the 
appellant's part in the creation of the overpayment, which, 
if there is, statutorily precludes waiving any portion of her 
debt.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
appellant's request for a waiver of the overpayment was 
referred to the Committee on Waivers and Compromises 
(Committee), which decided her waiver claim in November 2003.  
The Committee made a specific determination that there was no 
fraud, misrepresentation, or bad faith on her part in the 
creation of the overpayment at issue.  The Board agrees with 
this determination.  Therefore, recovery of her indebtedness 
can be waived if it is shown that it would be against the 
principles of equity and good conscience to require her to 
repay the debt to the Government.  38 C.F.R. §§ 1.963, 1.965.  

With respect to fault, the Board notes that the overpayment 
resulted from VA's continuing to pay the appellant her 
monthly pension during the time period between her receipt of 
life insurance proceeds and VA's ultimate determination that 
the receipt of these proceeds made her ineligible for pension 
benefits.  Concerning this, the Committee found the appellant 
to be "significantly at fault in the creation of this debt 
because the evidence clearly shows [s]he should have known to 
report any changes in income in a timely manner."  The 
appellant contends that she was not at fault, as she reported 
this additional income to a VA employee in the Anniston, 
Alabama, VA office, who in response told her that such life 
insurance proceeds would not impact her income computation 
and pension eligibility and, therefore, that she need not 
report it.  But even if this allegation is indeed true, that 
is,  even if there was misinformation conveyed to her by a 
government employee, this alone does not excuse her mistaken 
reliance on this misinformation.  See, e.g., McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (holding that because the 
payment of government benefits must be authorized by statute, 
the fact that a Veteran or, in this case his beneficiary, may 
have received erroneous advice from a government employee 
cannot be used to estop the government from denying 
benefits).  See also McCay v. Brown, 106 F.3d 1577, 1582 
(Fed. Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 150, 
153-55 (1991), interpreting Irwin v. VA, 498 U.S. 89, 95-96 
(1990), see, too, Bailey v. West, 160 F.3d 1360 (Fed. Cir. 
1998); Walker v. Brown, 8 Vet. App. 356 (1995); Lozano v. 
Derwinski, 1 Vet. App. 184, 186 (1991)..



The May 2002 letter from the RO notifying the appellant of 
her approval for VA death pension benefits specifically 
indicated that she needed to report changes in her income, 
"i.e., earnings, Social Security Benefits, lottery and 
gambling winnings" and net worth, "i.e., bank accounts, 
investments, real estate."  The letter did not expressly 
mention life insurance proceeds as income; and, arguably, 
this creates some ambiguity as to whether life insurance 
proceeds constitute income.  However, upon receipt of these 
funds, her net worth was significantly increased (by some 
$300,000); and, so, without regard to whether she should have 
known to report these life insurance proceeds as income, she 
certainly should have known to report such a significant 
increase in her net worth - especially since her receipt of 
VA death pension benefits had been partly predicated on the 
information she had provided in her income and net worth 
statement.  So it stands to reason that a prudent person 
would have expected that the information provided in that 
income and net worth statement, based if on nothing else than 
merely the fact that it was solicited, was in turn used as 
grounds for determining potential entitlement to the death 
benefits at issue.  So any material change in the grounds of 
this entitlement necessarily needed to be indicated to VA.  
Indeed, even the appellant readily acknowledges that, because 
the misinformation conflicted with this correspondence that 
she had received indicating that she needed to report such 
changes in her financial situation, she felt as though she 
needed to report the insurance proceeds - which she did.  
See her July 2008 videoconference hearing testimony.  And so, 
the Board finds that the appellant should have known to 
report this change in her financial status; and, to this 
extent, she is at fault.

However, the question still remains as to whether the 
appellant's reporting of this additional income was timely - 
especially as this lapse of time between her initial receipt 
of these additional funds and her reporting them created the 
overpayment.  



The May 2002 notification letter already mentioned also 
informed the appellant of her responsibility to report 
changes in her financial status "right away."  There was no 
definite time period specified as to what would constitute 
"right away" or any time period mentioned.  Arguably, this 
is ambiguous and vague.  But another letter from the 
Milwaukee VA Pension Center, also dated in May 2002, informed 
her that her "failure to promptly tell VA about income 
changes may create an overpayment which will have to be 
repaid."  Certainly then, the need to immediately and 
urgently report any additional income or earnings is easily 
deducible from these two letters.

In February 2003 the appellant completed an Improved Pension 
Eligibility Verification Report (EVR) providing that her net 
worth included $200.00 in cash and $236,665.10 in an 
interest-bearing account.  She also reported interest and 
dividends of $5,052.46 from March 2002 through December 2003.  
In April 2003, the Milwaukee VA Pension Center notified her 
that upon review of her EVR, as her net worth had increased 
$236,000.000 since her application for benefits, she needed 
to detail her income, including its source and date received.  
The letter also provided that she had 60 days from the 
letter's date to comply.  

In response to that letter, that same month, the appellant 
submitted a Request for Details of Expenses, VA Form 21-8049, 
detailing her monthly expenses as totaling $1,079.10 and her 
incurred expenses as $179.00 for medicine and $2,745.00 for 
funeral and burial expenses.  With respect to her income, she 
stated that she had received $300,000.00 from a life 
insurance policy - $27,000 of which she had used to pay off 
her mortgage, $5,500 of which went towards home repairs, and 
some of which went to pay other bills.  She then stated that 
she then currently had $179,249.85 remaining, out of which 
she still had to pay other debts.



In August 2003, approximately 4 months later, the Milwaukee 
VA Pension Center notified the appellant that her pension 
benefits were being adjusted.  Her pension was being stopped 
effective July 1, 2002, based on her income having exceeded 
the maximum allowable of $6,407.00 for a surviving spouse 
with no dependents, upon receipt of the life insurance 
proceeds.  

So, in summary, the appellant reported her change in 
financial status approximately 8 months after this change in 
status rendered her ineligible for pension benefits.  And, 
upon receipt of notice of her change in status, VA determined 
that she was ineligible approximately 6 months later.  
Although she was not provided a definite time frame within 
which to report her change in status, she was on notice that 
any delay on her part would create an overpayment.  However, 
VA was also aware that any delay on its part was also likely 
to create an overpayment - if an overpayment was determined, 
especially as VA continued to pay the benefits in the 
interim.  And so, while the appellant was at some fault in 
creating this delay, this fault is shared to some extent by 
VA.  That is, both parties responded to the situation in a 
similar amount of time when both parties knew or should have 
known that any delay would increase the amount of 
overpayment.

The appellant further asserts that the repayment of this debt 
created an undue hardship as, other than her pension, she had 
no income and, yet, had expenses; and, furthermore, she used 
a portion of these life insurance proceeds to make home 
repairs, pay off her mortgage, and still had other debts.  
Concerning this, the Committee found that this debt 
collection did not impose such a hardship upon her, as her 
net worth, reflecting the life insurance proceeds, was 
sufficient to provide for this debt.  The Board agrees.



The appellant was able to repay the debt, in full, along with 
these other expenses, as she confirmed during her July 2008 
videoconference hearing.  And of her own determination, 
according to the information she had provided on her EVR that 
her monthly expenses totaled $1,079.10 -  the $300,000 she 
received in life insurance proceeds was more than sufficient 
to cover her expenses for several years and repay this 
obligation, along with the several others she had.  
Furthermore, the fact that she elected to pay various other 
creditors does not diminish her obligation to VA.  That is, 
the Board agrees with the Committee that she is obligated to 
accord a Government obligation the same regard as any other.

The Board also agrees with the Committee's finding that to 
allow the appellant a waiver of recovery of this overpayment 
would result in unjust enrichment.  Upon receipt of the life 
insurance proceeds, she was no longer the indigent widow of a 
deceased Veteran.  To the contrary, her assets were 
sufficient to pay off her mortgage and support her living 
expenses for several years - interest and earnings 
notwithstanding.

And as for whether requiring the appellant to repay this 
overpayment defeats the purpose for which the benefits were 
intended, as the purpose of this benefit is to provide 
support for needy surviving spouses, her repayment of this 
amount was not sufficient to deplete her assets to any point 
as might render her needy by these standards.  The income 
limitation on the receipt of pension benefits is VA's way of 
determining whether the intended beneficiary is in sufficient 
need of this help from VA.  By definition, if the intended 
beneficiary has greater income than that specified for 
receipt of pension benefits, it logically follows that in 
VA's estimation this intended beneficiary does not have 
sufficiently pressing financial need as to warrant receiving 
this death benefit.  So to conclude otherwise, when, as here, 
the claimant very clearly exceeds the income limitation with 
the benefit of the insurance proceeds, would not only defeat 
the purpose of the benefit but result in unjust enrichment.

And as to the matter of detrimental reliance, the appellant 
has not suggested that she acted in any way as might be 
reasonably foreseeable in reliance upon this pension.  
Arguably, she might not have paid off her mortgage or other 
bills, had she known she would have to repay this obligation.  
However, to the extent that she may have accelerated any 
payment of other debts, it is not a reasonably foreseeable 
consequence of her having received an additional $6,993 over 
the course of several months at a rate of $533 - $541 per 
month - although it is arguably reasonably foreseeable that 
she might take such a course of action upon receipt of 
$300,000 in life insurance proceeds.  

In summary, the Board finds that granting the appellant a 
waiver for the overpayment of the death pension would be 
against equity and good conscience.  Although she and VA were 
both at some degree of fault for the lapse of time that 
ultimately led to this overpayment, her payment of this valid 
debt to the Government did not impose an undue hardship on 
her, nor does it defeat the purpose for which the benefit was 
intended.  And, as the record does not suggest that she 
altered her position in reliance upon this pension, the Board 
finds that the resulting unjust enrichment that would be 
caused by waiving this debt would not be a fair decision.  
See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).




ORDER

The claim for service connection for the cause of the 
Veteran's death is denied.

The claim for service connection for lymphoma, for accrued 
benefits, is denied.

The claim for waiver of overpayment of death pension benefits 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


